Title: To James Madison from James Taylor, 8 April 1807
From: Taylor, James
To: Madison, James



Sir
NewBern April 8th. 1807

I had the Honor to receive your letter of the 28th. Febry., only the 6th. Instant; it was retained in this Town, some days, under the expectation of my arrival here to ascertain the duties on that part of the Cargo of the Brig Jacob, in my Custody.  I have now come for that purpose but all the Invoices have not yet come to hand.  Your articles Sir shall be sent, either to Norfolk, Baltimore or George Town, by the very first Opportunity, and will probably reach you as early as this.  A Bill of the Amt. of the duties & expences, shall accompany them.
I felt it no less as a duty, in what I have done, than as a pleasure in doing it; and your approbation is highly gratifying, to Sir Yr. most Respectful & Obt. Serv.
James TaylorCollector districtOcracoke



